FORM OF EMPLOYMENT AGREEMENT


THIS AGREEMENT ("Agreement") is made and entered into this 15th day of May 2006
by and between _____________, a resident of _____, __________ (the "Executive")
and Innova Holdings, Inc. (the "Corporation"), a Delaware corporation with its
principal place of business in Fort Myers, Florida. The Corporation has three
wholly owned subsidiaries (each a “Subsidiary” and together the “Subsidiaries”),
namely, Robotic Workspace Technologies, Inc., Coro Ware Technologies, Inc. and
Innova Robotics, Inc. Collectively, the Corporation and the Executive are
referred to herein as the "Parties" and sometimes individually as a "Party."


RECITALS:


A. Executive has substantial experience which the Corporation believes valuable
in its business and that of certain of its subsidiaries; and


B. Corporation desires to employ the Executive as an executive of the
Corporation and such of its Subsidiaries as the Chief Executive Officer deems
appropriate and the Executive desires to accept such employment.


NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, the Corporation and the Executive do hereby agree as follows:


1. Employment and Duties. On the terms and subject to the job conditions set
forth in this Agreement, the Corporation shall employ the Executive as an
executive officer of the corporation and such of its Subsidiaries as it believes
appropriate and to perform such duties as are consistent with such position as
may be assigned, from time to time, by the Chief Executive Officer of the
Corporation and to render such additional services and discharge such other
responsibilities as the Corporation or designated Subsidiary may, from time to
time, stipulate, including without limitation serving as president of such
designated Subsidiary. The costs of salary, expenses, options, benefits and
bonus related to all work performed for a Subsidiary shall be allocated to that
Subsidiary.


2. Performance. The Executive accepts the employment described in Paragraph 1 of
this Agreement and agrees to devote all of his business time and efforts to the
faithful and diligent performance of the services described therein, including
the performance of such other services and responsibilities as the Corporation
may, from time to time, stipulate.


3. Term. The term ("Term") of employment under this Agreement shall commence on
May 15, 2006 (the "Commencement Date") and shall continue until the fifth
anniversary date following the Commencement Date and shall be automatically
renewable for successive one year periods, unless terminated as provided herein.
The Term of employment shall terminate:

1

--------------------------------------------------------------------------------




a. after three years from the Commencement Date, if either Party gives more than
sixty days prior written notice to the other Party that it wishes to terminate
this Agreement; and


b. immediately upon receipt of written notice for Just Cause. For purposes of
this Agreement, the term "Just Cause" shall mean the occurrence of any one or
more of the following events: (i) the breach by the Executive of his covenants
under this Agreement; (ii) the Executive's refusal to perform, or his
substantial neglect of, the duties assigned to the Executive pursuant to
Paragraph 1 hereof; (iii) the commission by the Executive of theft or
embezzlement of Corporation property or other acts of dishonesty; (iv) the
commission by the Executive of a crime resulting in injury to the business,
property or reputation of the Corporation or any affiliate of the Corporation or
commission of other significant activities harmful to the business or reputation
of the Corporation or any affiliate of the Corporation; (v) any significant
violation of any statutory or common law duty of loyalty to the Corporation;
(vi) Executive's neglect of his duties hereunder or his failure to devote the
time and attention to the Corporation's business required herein; or (vii)
Executive's intentional violation of Corporation's rules, regulations,
procedures or other policies.


On the effective date of termination of this Agreement for any reason,
including, without limitation, the expiration of the Term, and regardless of
which Party effects the termination, the Executive shall return to the
Corporation all Proprietary Information (as defined hereinafter), and any other
property belonging to the Corporation.


If the Corporation terminates Executive’s employment without Just Cause as set
forth above, the Executive shall be entitled to accrued but unpaid salary and
benefits through the date of termination and as a severance payment in lieu of
any other amount under this Agreement an amount equal to (i) one month salary.
If Executive is terminated for Just Cause, Executive shall be entitled only to
reimbursement for Benefits and Salary accrued but unpaid through the date of
termination and shall receive no amount for severance.


4. Compensation.


a. Salary. During the Term, the Corporation shall pay the Executive a salary in
the amount of Twelve Thousand Five Hundred Dollars ($12,500) per month.
 
b. Bonus. The Executive shall not be entitled to an annual bonus unless so
directed by the Corporation’s Board of Directors.
 
c. Stock Options. Corporation. shall grant 5,000,000 stock options to the
Executive pursuant to the Corporation’s Stock Option Plan at an exercise of
$.___/ share. All options shall vest annually from the grant date over a three
year period and shall terminate on the tenth anniversary of the date of grant.

2

--------------------------------------------------------------------------------



d. Expenses. The Corporation shall pay Executive’s out of pocket expenses
provided such expenses are within the Corporation’s guidelines. The Executive
shall provide the Corporation with an expense report and such substantiating
documents as the Corporation requests from time to time.
 
5. Benefits. In addition to the reimbursement of the ordinary out of pocket
business expenses described in 4.d, above, the Executive shall be eligible for
such other benefits as are offered to other executives in similar positions on
such terms as the Corporation shall determine in its sole discretion which as of
the current date includes an executive medical program which includes dental and
vision coverage.
 
6. Location. The Executive shall perform the duties required of him at the
office of CoroWare Technologies, Inc. in the state of Washington and such other
locations as the Corporation may specify from time to time.
 
7. Confidentiality of Information; Duty of Non-Disclosure.
 
c. The Executive acknowledges and agrees that his employment by the Corporation
under this Agreement necessarily involves his understanding of and access to
certain trade secrets and confidential information pertaining to the business of
the Corporation. Accordingly, the Executive agrees that at all times after the
date of this Agreement he will not, directly or indirectly, without the express
permission of the Corporation, disclose to or use for the benefit of any person,
corporation or other entity, or for himself any and all files, trade secrets or
other confidential information concerning the internal affairs of the
Corporation, including, but not limited to, information pertaining to its
clients, services, products, earnings, finances, manufacturing, operations,
suppliers, including without limitation its overseas network of suppliers and
other relations, methods, distribution system or other activities ("Proprietary
Information"); provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally. Further, the
Executive agrees that he shall not, directly or indirectly, remove or retain,
without the express prior written consent of the Corporation, and upon
termination of this Agreement for any reason shall return to the Corporation,
any figures, calculations, letters, papers, records, computer disks, computer
print-outs, lists, documents, instruments, drawings, designs, programs,
brochures, sales literature, or any copies thereof, or any information or
instruments derived therefrom, or any other similar information of any type or
description, however such information might be obtained or recorded, arising out
of or in any way relating to the business of the Corporation or obtained as a
result of his employment by the Corporation. The Executive acknowledges that all
of the foregoing are proprietary information, and are the exclusive property of
the Corporation. The covenants contained in this Paragraph 7 shall survive the
termination of Executive's employment or this Agreement.
 
8. Covenant Not to Compete.
 
d. During Employment Period. During the Term, the Executive shall not, without
the prior written consent of the Corporation, engage in any other business
activity for gain, profit, or other pecuniary advantage (excepting the
investment of funds in such form or manner as will not require any services on
the part of the Executive in the operation of the affairs of the companies in
which such investments are made) or engage in or in any manner be connected or
concerned, directly or indirectly, whether as an officer, director, stockholder,
partner, owner, Executive, creditor, or otherwise, with the operation,
management, or conduct of any business that competes with or is of a nature
similar to that of the Corporation.

3

--------------------------------------------------------------------------------


 
e. Following End of Term.



(i)        
Within the thirty six (36) month period immediately following the termination of
the Executive's employment with the Corporation, regardless of the reason
therefore, the Executive shall not, without the prior written consent of the
Corporation solicit, contact, interfere with, or divert any customer served by
the Corporation, or any prospective customer identified by or on behalf of the
Corporation, or any supplier to the Corporation who was a supplier or
prospective supplier during the Executive's employment with the Corporation,
wherever located.
 

(ii)      
In addition during the twenty-four (24) month period immediately following the
termination of the Executive’s employment with the Corporation, regardless of
the reason therefore, the Executive shall not, engage in or in any manner be
connected or concerned, directly or indirectly, whether as an officer, director,
stockholder, partner, owner, Executive, creditor, or otherwise, with the
operation, management, or conduct of any business that competes with or is of a
nature similar to that of the Corporation or any Subsidiary without the prior
written approval of the Corporation.

 
The covenants contained in this Paragraph 8 shall survive the termination of
Executive's employment under this Agreement.


9. Severability. The Executive agrees and acknowledges that the Corporation does
not have any adequate remedy at law for the breach or threatened breach by the
Executive of the covenants contained in Paragraphs 7 and 8 of this Agreement,
and agrees that the Corporation shall be entitled to injunctive relief to bar
the Executive from such breach or threatened breach in addition to any other
remedies which may be available to the Corporation at law or in equity. The
covenants of the Executive contained in Paragraphs 7 and 8 of this Agreement
shall each be construed as an agreement independent of any other provision in
this Agreement, and the existence of any claim or cause of action of the
Executive against the Corporation, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Corporation
of such covenants. If any part of any covenant or other term of this Agreement
is determined by a court of law to be overly broad thereby making the covenant
unenforceable, the parties hereto agree, and it is their desire, that the court
shall substitute a judicially enforceable limitation in its place, and that as
so modified the covenant shall be binding upon the parties as if originally set
forth herein.

4

--------------------------------------------------------------------------------




10. Inventions, Designs, and Secrecy. Except as otherwise provided in this
Section 10 , the Executive: (a) shall hold in a fiduciary capacity for the
benefit of the Corporation all secret or confidential information, knowledge, or
data of the Corporation or its business or production operations obtained by the
Executive during his employment by the Corporation, which shall not be generally
known to the public or recognized as standard practice (whether or not developed
by the Executive and shall not, during his employment by the Corporation and
after the termination of such employment for any reason, communicate or divulge
any such information, knowledge or data to any person, firm or corporation other
than the Corporation or persons, firms or corporations designated by the
Corporation; (b) shall promptly disclose to the Corporation all designs,
inventions, software programs, ideas, devices, and processes made or conceived
by him alone or jointly with others, from the time of entering the Corporation's
employ until such employment is terminated and within the six  (6 ) month period
immediately following such termination, relevant or pertinent in any way,
whether directly or indirectly, to the Corporation's business or production
operations or resulting from or suggested by any work which he may have done for
the Corporation or at its request; (c) shall, at all times during employment
with the Corporation, assist the Corporation in every proper way (entirely at
the Corporation's expense) to obtain and develop for the Corporation's benefit
patents or copyrights on such designs, software programs, inventions, ideas,
devices and processes including without limitation software code or software for
use in the robotics industry, whether or not patented, trademarked, or
copyrighted; and (d) shall do all such acts and execute, acknowledge and deliver
all such instruments as may be necessary or desirable in the opinion of the
Corporation to vest in the Corporation the entire interest in such designs,
inventions, ideas, devices, and processes referred to above. The foregoing to
the contrary notwithstanding, the Executive shall not be required to assign or
offer to assign to the Corporation any of Executive’s rights in any design or
invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on the
Executive’s own time, unless (a) the design or invention related to (i) the
business of the Corporation or (ii) the Corporation's actual or demonstrably
anticipated research or development, or (b) the design, software or invention
results from any work performed by the Executive for the Corporation. The
Executive acknowledges his prior receipt of written notification of the
limitation set forth in the preceding sentence on the Executive's obligation to
assign or offer to assign to the Corporation the Executive's rights in designs
and inventions.



10. Notice. All notices, demands, instructions and other communications required
or permitted to be given to or made upon either Party hereto or any other person
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested (with a copy by
facsimile, if such Party has provided a facsimile number), or by a reputable
courier delivery service, or by telegram (with messenger delivery), or by
facsimile (confirmed by mail), and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Paragraph. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Paragraph, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective Parties
hereto at the following address:

5

--------------------------------------------------------------------------------




To the Corporation:


Innova Holdings, Inc.
1708 San Carlos Blvd., A6-151
Ft. Myers, Florida 3
Attention: Walter Weisel
Facsimile No: (312) 427-6511


With a copy to:


Linda R. Robison
2659 West Gulf Drive, Unit B102
Sanibel, FL 33957
Facsimile Number: (888) 403-2412


To the Executive:
______________
______________
______________


With a copy to:
 
Any such notice shall be deemed effective on the fifth (5th) business day after
its mailing.


11. Transfer.


a. The Corporation shall have the right in its discretion to freely assign or
transfer its interests under this Agreement provided such assignment or transfer
is in connection with a sale of all or substantially all of its assets, if such
assignee assumes all obligations of the Corporation to the Executive arising
under the provisions of this Agreement.


b. This Agreement is personal to the Executive, and neither all nor any part, of
this Agreement directly or indirectly may be assigned or transferred by the
Executive without the Corporation's prior written approval.

6

--------------------------------------------------------------------------------




12. Miscellaneous.



a. Controlling Law. This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the United States of
America and the State of Florida. The Parties acknowledge and agree that any
dispute resolution regarding the Executive’s employment shall be adjudicated in
any Federal court located in Fort Myers, Florida USA, unless otherwise mutually
agreed by the parties.


b. Entire Agreement. This instrument contains the entire agreement of the
Parties with respect to its subject matter and may not be changed orally but
only by an Agreement in writing signed by the Parties hereto.


c. Failure to Enforce. The failure of either Party to enforce any of the
provisions of this Agreement shall not be construed as a waiver of such
provisions. Further, any express waiver of a breach of any provision hereunder
by any Party shall not constitute a waiver of any prior or subsequent breach or
of such Party's right to fully enforce thereafter each and every provision of
this Agreement.


d. Headings. All numbers and heading of paragraphs and subparagraphs in this
Agreement are for convenience of reference only and are not intended to qualify,
limit or otherwise affect the meaning or interpretation of this Agreement.


WHEREFORE, the Parties have executed this Agreement as of the date and year
first above written.




 EXECUTIVE:   CORPORATION:     Innova Holdings, Inc.            
By:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


7

--------------------------------------------------------------------------------


 